Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7: The present invention is directed to a sensor circuit for a replaceable print component in a printing apparatus. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of calibration logic to condition output signal transmission based on calibration parameters received through the interface, wherein the calibration logic includes at least one of an offset circuit or an amplifier gain setting circuit. 
Regarding Claim 8: The present invention is directed to a sensor circuit for a replaceable print component in a printing apparatus. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of calibration logic to condition output signal transmission based on calibration parameters received through the interface, wherein the calibration logic is to change a transmitted signal based on an offset parameter by an amount that is a function of an amplifier parameter.
Regarding Claim 10: The present invention is directed to a sensor circuit for a replaceable print component in a printing apparatus. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of at least two sensor cell arrays connected to the interface, cells within respective ones of the cell arrays being substantially a same type of cell, and cells of one array being different than the cells of the other array; and at least one single cell sensor that is different than the other cells, wherein the sensor circuit is to select: sensor cell arrays based on received class parameters, and cells of selected sensor cell arrays based on received sub-class parameters.
Regarding Claim 15: The present invention is directed to a sensor circuit for a replaceable print component in a printing apparatus. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of at least two sensor cell arrays connected to the interface, cells within respective ones of the cell arrays being substantially a same type of cell, and cells of one array being different than the cells of the other array; at least one single cell sensor that is different than the other cells; and multiplex logic to select any of the cells.
Regarding Claim 16: The present invention is directed to a sensor circuit for a replaceable print component in a printing apparatus. None of the prior art cited alone or in combination provides the motivation to teach the claimed combination of at least two sensor cell arrays connected to the interface, cells within respective ones of the cell arrays being substantially a same type of cell, and cells of one array being different than the cells of the other array; at least one single cell sensor that is different than the other cells; and common calibration logic to calibrate a plurality of cell classes, wherein the calibration logic includes at least one of an offset circuit or an amplifier gain setting circuit wherein each circuit is to calibrate at least two sensor cell arrays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675